Order entered August 4, 2022




                                       In The
                              Court of Appeals
                       Fifth District of Texas at Dallas

                                No. 05-22-00187-CR

                         BRENDAN POTTER, Appellant

                                          V.

                       THE STATE OF TEXAS, Appellee

                On Appeal from the 366th Judicial District Court
                             Collin County, Texas
                    Trial Court Cause No. 366-82314-2020

                                      ORDER

      Before the Court is appellant’s August 2, 2022 motion for access to the

appellate record. We GRANT the motion and ORDER appellate counsel Hugh

Alexander Fuller to provide appellant with paper copies of the clerk’s and

reporter’s records in the above case. We further ORDER appellate counsel to

provide this Court, within FIFTEEN DAYS of the date of this order, with written

verification that the record has been sent to appellant.

      Appellant’s pro se response is due by October 7, 2022.
      We DIRECT the Clerk to send copies of this order to the Honorable Tom

Nowak, Presiding Judge, 366th Judicial District Court; Hugh Alexander Fuller;

and the Collin County District Attorney’s Office.

      We DIRECT the Clerk to send a copy of this order, by first-class mail, to

Brendan Potter, TDCJ# 02393447, John Middleton Unit, 13055 FM 3522, Abilene,

TX 79601.




                                            /s/     BILL PEDERSEN, III
                                                    JUSTICE